THE COUET
held the act incorporating the Bank of the United States was a constitutional act, and that by the constitution of the United States the federal courts had jurisdiction of all causes or cases in law or equity arising under the said constitution and *1148the laws of the United States; that this was a case arising under those laws, for those bills were made in virtue thereof, though there was no statute describing or punishing the offense of counterfeiting them; and therefore to counterfeit them was a contempt of and misdemeanor against the United States, and punishable by them as such; and that the same offense might be punished as a common-law cheat in the state court. Judgment was fine and imprisonment and pillory, the common-law punishment; but not to pay costs, paying costs being no part of the common-law punishment.
(See seventh amendment of the federal constitution as to common law.)